DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Amendment filed February 25, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-20 are pending. Claims 1 and 13 are amended. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a processor configured to based on an event for rotating the display panel occurring, control the driver to rotate the display panel, and based on detecting, via the at least one sensor, the object within a predetermined distance in a rotating direction of the display panel while the display panel rotates, control the driver to stop rotating the display panel, wherein the predetermined distance has different values according to a rotating angle by which the display panel has rotated from a position of the display panel before the event occurred as set forth in independent claims 1 and 13.
	Dependent claims 2-12, 14-20 being further limiting to the independent claims 1 and 13 are also allowed. 
The closet prior art, Kata, US Patent Application Publication No 2019/0027097 teaches suppress unevenness in the luminance of a display device by using the Vth compensation circuit formed in the pixels to suppress Vth variations in the initial TFT characteristics of the driving transistors and Vth variations caused by deterioration over time. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 9-11, filed February, 25, 2021, with respect to amended claims 1-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THUY N PARDO/Primary Examiner, Art Unit 2691